It is insisted that we were in error in holding competent as witnesses two parties who were principal *Page 412 
offenders with appellant in this case, and who had each pleaded guilty to the felony involved, and at the time used as witnesses were in the El Paso county jail waiting for some penitentiary agent to come for them. Appellant urges that the case of Jones v. State, 117 Tex.Crim. Rep.,36 S.W.2d 736, holds contrary to the cases cited in our opinion, as supporting the proposition that the convict witnesses were competent. We do not understand what was said in the Jones case, supra, as does counsel for appellant. We there held that Jones, having admitted on the witness stand that he had been convicted of a felony thirty years prior, would ipso facto be an incompetent witness, unless a pardon had followed said conviction. A conviction of a felony thirty years ago would antedate the passage of the law by the Thirty-ninth Legislature, amending article 708, C. C. P., under which amending statute we held parties convicted since its enactment competent witnesses. In Underwood v. State, 111 Tex. Crim. 124, upon what we deemed sound reason, we held that the Legislature could not, by the passage of such amending act, usurp executive function and thereby pardon and make a competent witness of one whose disability attached by reason of a felony conviction prior to the passage of such amendment; hence the lack of appreciation here, of what we said in the Jones case, supra.
We find no room for criticism of appellant's attack on the form or verbiage of said amending act, and can ourselves see no reason for the care shown in subdivision 3 of section I of said act, in setting forth specific instances in which convicts or persons in jail might testify, but since by such act old article 708, C. C. P., was repealed, upon which alone rested the incompetence of convicts as witnesses, we were thus left without any statute making such convicts incompetent. We are in the same condition now. In addition to the above, we observe that the emergency clause of said amending act specifically states that there is no good reason why convicts might not testify. We see no escape from the conclusion announced in this and cited cases, that these witnesses, and all others convicted since the passage of the amended act, are competent witnesses. With the wisdom of the rule we have nothing to do. It is the law as now written.
The motion for rehearing will be overruled.
Overruled. *Page 413